1    (Counsel listed on next page)
2
3                                                                            JS-6
4
5
6
7
8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11   ESTEVAN RIVERA, individually and on               No. 2:18-cv-10086-RGK (JPRx)
     behalf of a class of similarly situated
12   individuals,                                      [PROPOSED] FINAL JUDGMENT
13                                                     Courtroom:         850
                          Plaintiff,
14                                                     Judge:             Hon. R. Gary Klausner
             vs.
15                                                     Trial date:                None
     SODEXO, INC., a Delaware Corporation,             Complaint filed:           October 4, 2018
16   SDH EDUCATION WEST LLC, a
     Delaware LLC, and DOES 1 - 100,
17   inclusive,
18
                          Defendants.
19
20
21
22
23
24
25
26
27
28

                                                                                         FINAL JUDGMENT
                                                          U.S.D.C., C.D. Cal., No. 2:18-cv-10086-RGK (JPRx)
     LEGAL_US_W # 98228215.2
1    ERIC S. MINTZ (Cal. State Bar No. 207384)
     THEODORE R. TANG (Cal. State Bar No. 313294)
2    EMMANUEL STARR (Cal. State Bar No. 319778)
3    FRONTIER LAW CENTER, APC
     23901 Calabasas Road, Suite 2074
4    Calabasas, California 91302
     Telephone: (818) 914-3433
5    Facsimile: (818) 914-3433
     eric@frontierlawcenter.com
6    theodore@frontierlawcenter.com
7    manny@frontierlawcenter.com
8    Attorneys for Plaintiff
     Estevan Rivera
9
10   JEFFREY D. WOHL (Cal. State Bar No. 096838)
     PAUL A. HOLTON (Cal. State Bar No. 313047)
11   PAUL HASTINGS LLP
12   101 California Street, 48th Floor
     San Francisco, California 94111
13   Telephone: (415) 856-7000
     Facsimile: (415) 856-7100
14   jeffwohl@paulhastings.com
15   paulholton@paulhastings.com

16   Attorneys for Defendants
     Sodexo, Inc., and SDH Education West, LLC
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                  FINAL JUDGMENT
     LEGAL_US_W # 98228215.2                       U.S.D.C., C.D. Cal., No. 2:18-cv-10086-RGK (JPRx)
1            On the stipulation of plaintiff Estevan Rivera and defendants Sodexo, Inc., and SDH
2    Education West, LLC, and good cause appearing therefor,
3            IT IS ORDERED, ADJUDICATED AND DECREED that, in accordance with the
4    terms of the accepted offer made by defendants to plaintiff under Rule 68, Federal Rules
5    of Civil Procedure (ECF 32, 33), judgment be granted in favor of plaintiff and against
6    defendants as follows:
7            Defendants to pay to plaintiff $3,000, less any applicable payroll tax deductions and
8    withholdings, plus $25,000 in attorneys’ fees and costs.
9            The action is dismissed with prejudice, each side to bear its own costs and attorneys’
10   fees except as provided above.
11           Dated: May 9, 2019.
                                                     _
12                                                                R. Gary Klausner
13                                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                          FINAL JUDGMENT
                                                           U.S.D.C., C.D. Cal., No. 2:18-cv-10086-RGK (JPRx)
     LEGAL_US_W # 98228215.2
